DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 5/19/21 have been fully considered but they are not persuasive. Applicant argues Mirle teaches a barrier structure 10 that has a barrier layer 12 and a reservoir layer 14 and the barrier layer 12 can be made of a fibrous web. Applicant argues there is not teaching or suggestion to use the claimed polymeric and adhesive layer arrangement and specific orientation with the polymeric layer below the adhesive layer.  The examiner respectfully disagrees. The barrier composition of Mirle comprises a polymeric layer (paragraph 0084).  Mirle teaches the composition is adhered to the absorbent core and outer cover by adhesive (paragraphs 0093, 0140).  However, Mirle also teaches the composition also extends outside of the edges of the absorbent core (Figure 1; paragraph 0063), in which case the barrier composition would be attached to the garment facing surface of the topsheet and body facing surface of the backsheet outside the periphery of the absorbent core.  





Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
7.	Claims 1, 2, 4-7, and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mirle et al. United States Patent Application Publication 2006/0160452. 

8.	As to claim 1, Mirle teaches an absorbent article 20 characterized by comprising: 
a. an anterior portion 36, a posterior portion 38, and a central portion 37; 

b. a topsheet layer 24 having a body facing surface and a garment facing surface and a backsheet layer 22 having a body facing surface and a garment facing surface; 

c. an absorbent core 28 having an opposing pair of transverse direction edges and an opposing pair of longitudinal direction edges and being positioned between the topsheet layer and the backsheet layer (paragraphs 0098-0099); 

d. the topsheet layer 24 and the backsheet layer 22 extending beyond each of the transverse direction edges and longitudinal direction edges of the absorbent core (Figure 1).  Mirle incorporates by reference (paragraph 0100) Robles et al. USPN 6004306 who teaches the topsheet and backsheet  being peripherally bonded together to form a sealed peripheral region (Robles col. 8, lines 31-38) ; and 



e. a barrier composition 10 positioned between the topsheet layer 24 and the backsheet layer 22 (paragraph 0035).  Mirle does not specifically teach the barrier composition 10 forming a portion of the sealed peripheral region. However, Mirle does teach the barrier composition extends beyond the outer edges of the absorbent core (paragraph 0063).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide the barrier composition in the sealed peripheral region of the absorbent to provide a barrier to prevent exudates from leaking along the sides of the garment when worn. Mirle further teaches the barrier composition comprising a polymeric layer 14 (paragraphs 0069 and 0072) and an adhesive layer (paragraph 0045). The barrier composition of Mirle comprises a polymeric layer (paragraph 0084).  Mirle teaches the composition is adhered to the absorbent core and outer cover by adhesive (paragraphs 0093, 0140).  As stated above, Mirle also teaches the composition also extends outside of the edges of the absorbent core (Figure 1; paragraph 0063), in which case the barrier composition would be attached to the garment facing surface of the topsheet and body facing surface of the backsheet outside the periphery of the absorbent core.  The barrier composition 10 is located in the central portion 37 of the absorbent article (Figure 1). 
As to claim 2, the barrier composition is non-swelling (paragraph 0069). As to claim 4, the polymeric layer 14 comprises a polymer, an adjunct, and a crosslinking agent (paragraphs 0072, 0076) As to claim 5, the polymer is polyvinyl alcohol (paragraphs 0072). As to claim 6, Mirle does not specifically teach the adjunct is polyvinyl pyrrolidone.  Mirle teaches the fibers in the polymeric layer may be treated with surfactants or surface-active agents (paragraph 0076). One having ordinary skill in the art at the time the invention was originally filed would be able to determine through routine experimentation the type of adjunct suitable for the composition, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
As to claim 7, Mirle does not specifically teach the crosslinking agent is sodium tetraborate decahydrate.  However, Mirle does teach a crosslinking agent is added to the polymer layer (paragraph 0072).  One having ordinary skill in the art at the time the invention was originally filed would be able to determine through routine experimentation the type of crosslinking agent suitable for the composition, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
. As to claim 9, the barrier composition 10 is further located in at least a portion of the posterior portion 38 of the absorbent article (Figure 1). As to claim 10, the barrier composition 10 is further located in at least a portion of the anterior portion 36 of the absorbent article (Figure 1). As to claim 11, the barrier composition 10 is located in a portion of the central portion 
37 of the absorbent article and a portion of the posterior portion 38 of the absorbent article (Figure 1). As to claim 12-15, Mirle teaches the diaper ma comprise other components such as longitudinally extending containment flaps (paragraph 0133).  Mirle incorporates by reference (at paragraph 0100) Buell et al. USPN 5569234 who teaches a pair of wings 810 formed as extensions of the topsheet layer and the backsheet layer (Figures 8 and 8A; col. 24, lines 46-66). Mirle/Buell teaches the wings are longitudinally extending along the distal edges/perimeter including the central region of the absorbent and are configured to maintain and upright perpendicular arrangement along the central portion of the diaper to serve as an additional barrier to the lateral flow of body exudates (Mirle paragraph 0133); Buell (col. 21, lines 21-34; col. 24, lines 44-66). .

9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mirle et al. United States Patent Application Publication 2006/0160452 in view of Ashton US 2010/0305529.  Mirle teaches the polymeric layer 14 is hydrophilic (paragraphs 0069, 0076).  Mirle does not specifically teach the adhesive layer is hydrophobic.  However, Mirle does teach a suitable adhesive is HL-1258 by H.B. Fuller Company (paragraph 0113).  Ashton teaches the HL-1258 as a suitable hot melt adhesive as well as other examples of hydrophobic agents that provide barrier properties (Ashton paragraph 0052).  It would have been obvious to modify Mirle with a hydrophobic adhesive for the benefit of providing additional barrier properties as taught in Ashton.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781